PDR    CAUSE
                                              PD—1600-14
                                                           NUMBERS
                                                                                               MAY 04 2N5
                                              PD-1601-14
                                              PD-1602-14


WILLIE       EUGENE       HARDEMAN,                               IN    THE    COURT      OF
                          Appellant                                                                             6
vs.                                                               CRIMINAL APPEALS,-^?                  V»>>'   >t




STATE       OF    TEXAS                                           OF TEXAS                         FILED IN
                                                                                          COURT OF CRIMINAL APPEALS
                 APPELLANT'S     MOTION       FOR    EXTENSION         OF   TIME     IN   WHICH
                            TO   FILE   HIS    MOTION       FOR   REHEARING
                                                                                                  MAY 04 2015

TO    THE    HONORABLE       JUSTICES     OF    THE    COURT:                                   Abel Acosta, Clerk


        COMES NOW Willie Eugene Hardeman,                         Appellant,Pro.se,,in

the above styled and numbered referenced cause,                                    and files this

motion       for    extension     of    time    in    which    to      file    his    motion      for


rehearing,          pursuant to R. 10(b), Texas Rules of Appellate Proc-,

and would show unto this honorable court the following to wit:

                                                     I .


        The. above causes was appealed from the 252nd Judicial

District Court of Jefferson County,                          Texas,         in cause numbers:

10-10378,          10-10380,     10-10382,          respectively,           and docketed with,

the' Texas Court of Appeals for the 9th Supreme Judicial District

cause       numbers       09-13-00467-CR,           09-13-00468-CR,           and     09-13-00469.

Appellant's Petition for Discretionary Review as Refused by

this Court on April 22,                 2015.

                                                     II.


        Appellant seeks to file a Motion for Rehearing, and must

do     so within 15 days following the decision of the Court of

Criminal Appeals. The deadline in which to file his motion for

rehearing is due by May 7, 2015.
    Appellant received his his Official Notice from the Court

of Criminal Appeals,       on April 22,         2015,   via the U.S.   Postal

Service (White Card),          that his PDR had been refused.

                                         Ill .


    Appeallant seeks to file his motion for rehearing at the

present, but is impeded from doing so after the offender who

was assisting him with his legal issues,                 subcummed to a fatal

heart attack during the first week in April 2015, who was in

possession of all of the Appellant's legal documents.                    Appellant

has unsuccessfully tried recovering his legal materails from

the deceased offender's estate,            and to this date has not prevail.

As of now,   Appellant is compelled to repurchase all of his said

documents through the Offender Trust Fund,                 by way of an outside

purchase - as this process can take approximately three to four

weeks   before   the   funds    are   withdrawn    from an   offenders   account.

    Additionally, Appellant is recovering from a stroke with

severe paralysis and must rely .upon other offenders to assist

him in pursuing his legal matters.

                                          IV.


    Appellant has not filed for any other motions for extension

of time,   prior this filing.

                                        PRAYER


        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

 Court issue an order to extend time in which to file his Motion

 for Rehearing to.an additional 90 days from the date in which
 said motion is due. Appellant prays that this and all things

 be granted.
                                                      Respectfully Submitted:



                                                       Willie Eugene Hardeman
                                                       TDCJ#   01891985
                                                      Jester       III    Unit
                                                       3   Jester    Road
                                                       Richmond,         Texas    77406



                                 UNSWORN   DECLARATION


    My name is Willie Eugene Hardeman,                 my TDCJ# is 01891985,

who is currently incarcerated at the Jester III Unit,                            located

in Fort Bend County,        Texas,    do hereby declare that the foregoing

facts   contained   in    this    motion    for    extension   of    time    are    true


and correct to the best of my knowledge pursuant to the penalty

of perjury,   as outlined in the Texas Practice and Redemies Code

§132.001. So stated on this the 28th day of April 2015.


                                                       Wiirie Bug
                                                       Will'ie Ehiqene Hardeman
                                                       Declarant




                            CERTIFICATE       OF    SERVICE


    I Willie Eugene Hardeman,              certify that a copy of the same

has been served upon the Attorney for the State,                         via U.S.    Mail

on this the   28th day of. April           2015.    addressed to:

Attorney General of Texas
^Prosecuting Attorney
 P.O. Box 12548, Capitol Sta
Austin,   Texas   78711

                                                       W   lllre   Eugene    Hardemarr